Carleton, J.,

delivered the opinion of the court.
This action is brought on two promissory notes against the endorser, who sets up for defence, that no demand was made upon the drawer at the maturity of the notes. The court sustained the plea, and gave judgment for defendant. The plaintiffs appealed. The cause was submitted to this court without argument. .
The notes were executed and dated at New-Orleans, discounted in the bank of Louisiana, and taken up by the plaintiffs. The notary who protested them, being told that the maker lived at Point Coupée, made no further effort in search of him, but gave notice of non-payment by post, to the defendant.
The' testimony fully shows, that Blanc, the maker, had his fixed domicil in New-Orleans, but left the city in March or April, 1835, passed several months at Point Coupée, and returned home in October of the same year.
There can be no doubt that the demand of payment ought to have been made personally of the maker, or at his domicil in New-Orleans ; none such having been made, no liability can attach to the endorser.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.